Reasons for Allowance

1.	Examiner has reviewed and considered Applicant’s amendment and request for reconsideration of 11/18/21 based on current claims juxtaposed potential and previous prior art, Examiner is hereby allowing claims 1 – 21.
The following is an Examiner’s statement of reasons for allowance. 
The prior art of record does not teach or fairly suggest at least:
“…recording, by the computing device, each of the plurality of subroutine calling histories as a position list of calling nodes leading to a corresponding end node from the
plurality of nodes;
trimming, by the computing device, at least one leading node in the plurality of
subroutine calling histories leading to at least one end node in the plurality of nodes to determine a common relative calling history as a position list leading to one or more end nodes in the plurality of nodes; 
identifying, by the computing device, communities of overlapping position lists from the plurality of subroutine calling histories where each of the communities is
independently labeled; assigning, by the computing device, labels to the plurality of nodes through a breadth-first traversal of each position list of the plurality of subroutine calling histories that have common start nodes; and 
propagating, by the computing device, labels in the communities of overlapping position lists where there is a transition from a labeling sequence for one position list into a labeling sequence for an overlapped position list such that all label sequences through each position list 
Therefore, claims 1 – 21 are in condition for allowance.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192